       Case 1:18-cv-01689-AJN-SLC Document 73 Filed 01/19/21 Page 1 of 1



                                                                                          1/19/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  White,

                         Plaintiff,
                                                                                18-cv-1689 (AJN)
                 –v–
                                                                                     ORDER
  The Bridge, Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In light of the parties’ status update, the conference scheduled for January 22, 2021 is

cancelled. The parties are instructed to provide a status update on February 27, 2021 on the

status of settlement discussions.



       SO ORDERED.

 Dated: January 19, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
